DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Response to Amendment
	The amendment filed 01/32/2022 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the claims have overcome the 112(b) rejections and claim objections previously set forth in the Final Office Action mailed 08/30/2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the references applied in the prior rejection of record (Cam in view of Becking) for any teaching or matter specifically challenged in the argument.  Arguments directed to the claims as amended are addressed in the body of the rejection below (Becking in view of Cam).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Becking et al. (US PGPub 2009/0287291) in view of Cam et al. (US PGPub 2012/0296362), hereinafter known as “Becking,” and “Cam,” respectively.
With regards to claim 1, Becking discloses (Figures 1-5B) an intra-aneurysmal device for the treatment of an aneurysm (paragraph 9), this device comprising: 
a stent 120 with a circular section with diameter (stent 120 has a round (circular) cross-section as seen from the side view in figures 5A-5B), the stent 120 being suitable for and designed to anchor the device in an artery (paragraph 90, figure 1A), 
a head 122 designed to be inserted in the aneurysm 2, the head 122 being capable of significantly reducing blood flow in the aneurysm 2 (paragraph 90), 
an intermediate portion 136 located between the head 122 and the stent 120, and connecting the head 122 to the stent 120 (figure 5A), 
the intermediate portion 136, of which a distal end is connected to the head 122 and a proximal end is connected to the stent 120,
wherein the intermediate portion 136 and the head 122 are connected by a node 128 such that the head 122 is free to move relative to the intermediate portion 136 (paragraph 93 – when support extensions/struts come together, the operate much like a universal joint to help end-mounted 
Becking is silent wherein the intermediate portion being in the form of an ellipsoid, a transverse diameter of the intermediate portion is larger than the diameter of the stent, the transverse diameter being approximately perpendicular to a longitudinal axis of the device.
However, in the same field of endeavor, Cam teaches (Figures 11-12) wherein the intermediate portion 154 being in the form of an ellipsoid (paragraph 128 – “intermediate section 154 has a round (e.g. elliptical) cross-section”), a transverse diameter of the intermediate portion 154 is larger than the diameter of the stent 152 (see Figure 12 – diameter of the ball 154 is larger than the diameter of the stent), the transverse diameter being approximately perpendicular to a longitudinal axis of the device 150.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking to include the intermediate portion as taught by Cam for the purpose of enhancing the anchoring of the device (paragraph 128 of Cam) by advantageously being capable of conforming to a junction of a bifurcation comprising an afferent vessel, efferent vessels, and an aneurysm.
With regards to claim 2, Becking further discloses wherein the head 122 is dome-shaped (see Figure 5A, head 122 is circular shaped which can represent the top of a dome).
With regards to claim 3, Becking further discloses wherein the head 122 is concave around its center, the concave part facing the intermediate portion 136 (see annotated Figure 5A below, head 122 

    PNG
    media_image1.png
    656
    548
    media_image1.png
    Greyscale

With regards to claim 4, Becking further discloses wherein the intermediate portion 136 continuously prolongs the stent 120 (see Figure 5A – stent 120 connects into intermediate portion 136).
With regards to claim 5, Becking further discloses wherein the head 122 is composed of at least one wire forming a mesh, the mesh being able and designed to divert at least a part of the blood flow (paragraphs 10-11).
With regards to claims 6 and 15, Becking further discloses wherein the head 122 comprises between eight and two hundred wires, and wherein the head comprises between thirty-two and two hundred wires (paragraphs 10-11 – at larger diameters, more wire ends (e.g., common multiples of 64, 72, 96, 128, 144) may be employed in forming the balls… for example, half the wires of a 96 wire tube 
With regards to claim 7, Becking further discloses wherein the stent 120 and/or intermediate portion 136 are made using at least one wire forming a mesh that enables blood flow through the stent 120 and intermediate portion 136 (a mesh is defined as “material made from a network of wire”, intermediate portion 136 has support extensions connected with the stent 120, therefore the network of support extensions and cells 132 of the stent 120 as seen in Figure 5A is a mesh as it is ultimately a “material made from a network of wire”).
With regards to claim 8, Becking/Cam disclose wherein a shape of an external wall of the head (122 of Becking) facing the intermediate portion (154 of Cam) is configured for being the corresponding shape of an upper wall of the intermediate portion facing the head (154 of Cam, see annotated figure below. The external wall includes the outmost surface of the head, with the concave part of the head facing the intermediate portion as indicated by the arrow in the annotated figure below).
 
    PNG
    media_image2.png
    378
    755
    media_image2.png
    Greyscale

With regards to claim 9 and 16, Becking further discloses wherein at least one wire is made of a biocompatible material (paragraphs 10 and 12-14); and wherein the wire is made of platinum (paragraph 12).
With regards to claim 10, Becking further discloses wherein at least one wire is radio-opaque (paragraph 12).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Becking/Cam as applied to claim 1 above, and further in view of Levy et al. (US PGPub 2010/0023105), hereinafter known as “Levy.”
With regards to claims 11-13, Becking/Cam disclose the device as claimed in claim 1. Becking/Cam are silent wherein the device comprises a first annular ring located on one end of the stent (claim 11); a second annular ring located between the head and the intermediate portion (claim 12); and wherein the first annular ring and the second annular ring are made from a radio-opaque material (claim 13).
However, Levy, in the same field of endeavor, teaches (Figures 11-12) wherein the device comprises a first annular ring 119 located on one end (proximal end) of the stent 110 (claim 11); and wherein the first annular ring 119 is made from a radio-opaque material (Paragraph 60) (claim 13). 
Also in the same field of endeavor, Cam, with respect to the Figure 5 embodiment, teaches a second annular ring 64 located between the head 56 and the intermediate portion 54 (claim 12), wherein the second annular ring comprises a radiopaque marker (paragraph 90; paragraph 169 – “it should be understood that various features and aspects of the disclosed embodiments can be combined with, or substituted for, one another in order to form varying modes of the embodiments of the disclosed inventions”) (claim 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking/Cam to include the radio-opaque rings as taught by Levy and the Figure 5 embodiment as taught by Cam for the purpose of aiding in positioning the device at the junction of a bifurcation (Paragraph 60 of Levy). 


 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becking/Cam/Levy as applied to claims 1 and 11-12 above, and further in view of Lorenzo (US PGPub 2015/0272589).
With regards to claim 14, Becking/Cam/Levy disclose the device as claimed in claim 12. Becking/Cam/Levy are silent wherein the first and second annular rings are fixed by crimping.
However, in the same field of endeavor, Lorenzo teaches wherein the control ring 22 is radiopaque (Paragraph 43) and can be crimped (Paragraph 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Becking/Cam/Levy for the crimping of the ring as taught by Lorenzo for the purpose of incorporating a stronger and more permanent attachment by further shaping the body (Paragraph 45 of Lorenzo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/16/2022

/WADE MILES/Primary Examiner, Art Unit 3771